The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14-15, 20-23, 32-37, and 40-44 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bonnet et al., US 2015/0182354 A1.  Figures 1 and 2 illustrate a first housing or hydraulic damper 6 having a cylinder coupled to the tibial segment 2, a first piston separating the cylinder into first and second fluid chambers, and a first piston rod coupled to an upper prosthetic component proximate the knee articulation 3; a second housing or hydraulic damper 7 having a second piston hydraulically coupled to the first piston via various conduits, such as conduits 12 and 21; and a compensation volume at hydraulic collector 14 fluidly coupled to the first and second fluid chambers to compensate for volume changes in the cylinder as the first piston rod moves in and out of the cylinder (paragraphs 0056, 0060, 0072); wherein changes in axial positions of the first piston effect changes in position of the second piston to store potential energy in the spring (compressible energy accumulator) of the hydraulic damper 7 (abstract; paragraphs 0056, 0059, 0063-0064, 0069+; MPEP § 2125).
7 clearly includes two variable volume fluid chambers separated by the second piston (bottom of Figure 2).  Regarding claims 10-11 and 14, several check valves are evident from Figure 2, which also shows solenoid or proportional valves 20, 25, 29, and 30.  Regarding claim 12, fluid flow rate (and resistance) is innately controlled in part by fluid viscosity, as would have been understood by the ordinary practitioner.  Regarding claim 15, the compensating volume is a pressure accumulator because of the compression spring of hydraulic collector 14 (Figure 2).  Regarding claims 21-23, control devices and sensors are described in paragraphs 0025, 0027-0031, 0034-0035, 0054-0056, 0062, 0067, 0078, and 0096+.  The further limitations of other claims are readily apparent from the above discussion and referenced figures and passages.
Claims 17, 19, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al., US 2015/0182354 A1.  Regarding claims 17 and 39, a pump would have been immediately obvious, if not inherent, in order to charge or recharge the hydraulic system with fluid due to leakage and the like.  Regarding claim 19, coupling the pump to an energy accumulator in the form of a battery or other electrical power source or storage would have been obvious in order to impart portability to the system.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the new and amended claims.  Therefore:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774